IN THE SUPREME COURT OF IOWA
                              No. 16–0131

                         Filed September 9, 2016


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

KENNETH J. WEILAND JR.,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      The grievance commission reports an attorney committed ethical

misconduct and recommends a thirty-day suspension.         LICENSE

SUSPENDED.



      Tara M. van Brederode and Elizabeth Quinlan, Des Moines, for

complainant.



      Kenneth J. Weiland Jr., Des Moines, pro se.
                                       2

ZAGER, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board (Board) filed

a two-count complaint charging an attorney with violations of several of

our ethical rules based on his actions in a dissolution-of-marriage case.

After a hearing, the Grievance Commission of the Supreme Court of Iowa

(commission) found the attorney’s conduct violated a number of ethical

rules and recommended we impose a thirty-day suspension. Upon our

de novo review, we conclude the Board proved by a convincing

preponderance of the evidence violations of rules 32:1.15(d) (promptly

delivering client funds) and 32:1.15(f) (following court rules for trust

accounts) under count I of the complaint. We also conclude the Board

proved by a convincing preponderance of the evidence violations of rules

32:1.3 (diligence), 32:1.4(a)(3) (keeping client reasonably informed),

32:1.4(a)(4) (promptly complying with reasonable requests), 32:1.16(d)

(terminating representation), 32:3.2 (expediting litigation), 32:8.4(c)

(dishonesty, fraud, deceit, or misrepresentation), and 32:8.4(d) (conduct

prejudicial to the administration of justice) under count II of the

complaint. However, we find the Board did not prove by a convincing

preponderance of the evidence a violation of rule 32:1.15(c) (depositing

and withdrawing fees from trust account).           While the commission

recommended     a   thirty-day   suspension,   we    impose   a   sixty-day

suspension for the rules violations.

      I. Background Facts and Proceedings.

      Attorney Kenneth J. Weiland Jr. was admitted to practice law in

Iowa on June 17, 1994. He has a general law practice in Des Moines

with approximately one-half of his cases involving family law and

criminal defense.   Weiland is a sole practitioner with no support staff

who works from a home office. The Board’s complaint in this case arises
                                    3

from Weiland’s representation of Chelli Gentry in a dissolution-of-

marriage action.

      On March 10, 2014, Weiland met Gentry at a Perkins restaurant in

Ankeny to discuss a divorce proceeding. Weiland and Gentry signed an

agreement whereby Weiland would represent Gentry in a dissolution-of-

marriage action against her spouse, Tammy Dolan.        They agreed that

Gentry would pay a $1000 retainer. At this initial meeting, Gentry wrote

Weiland a check for $600.       Because Gentry had recently declared

bankruptcy and was not in a good financial position, they agreed that

Gentry would pay Weiland additional $100 monthly installments until

the full $1000 retainer was reached.

      Gentry made two of the additional payments in April and May, but

then stopped making payments after a lack of communication from

Weiland.   Weiland deposited the initial $600 check into his trust

account, but deposited the other two payments in his general account for

work performed and filing fees.    Weiland testified that he prepared a

disbursement letter on March 25, which stated he had performed one

and one-half hours of work at a rate of $150 per hour, and therefore

$225 would be deducted from the amount held in trust. Gentry testified

that she never received the disbursement letter. Weiland did not deduct

the $225 from the trust account at this time.

      Weiland prepared a petition for dissolution of marriage and met

with Gentry for a second time on March 26.       There were no custody

issues or significant assets to be divided. However, Gentry’s spouse lived

in Oklahoma and was unaware that Gentry intended to initiate divorce

proceedings. Gentry signed the petition at this second meeting, and it

was her understanding that Weiland would immediately file the petition.
                                     4

On March 30, Gentry followed up by emailing Weiland her bankruptcy

schedules and a list of personal property.

      In early April, Weiland attempted to file the petition electronically

through the Electronic Document Management System (EDMS). Weiland

testified that he had only used EDMS to file small claims actions prior to

Gentry’s case and was unfamiliar with how the system worked with

family law cases. He was unaware that he was required to file a separate

confidential information form along with the petition for dissolution of

marriage.   EDMS rejected the filing, and Weiland received an email

informing him of the rejection. Despite this notification, Weiland did not

attempt to refile the petition, nor did he contact Gentry to inform her that

he was having difficulty filing the petition. Weiland did not attempt to

file the petition again until four months later, on August 6.

      In the meantime, on April 14, Gentry emailed Weiland to ask

whether Dolan had been served with the petition. Despite the fact that

he knew the petition had not been filed, Weiland responded, “I have not

been advised that Tammy has been served, but I will try to find out if the

Sheriff can tell me when service will occur.” Weiland admitted during his

testimony this email was misleading. Because of the email, Gentry was

under the impression that the petition had been filed and Dolan would

soon be served. Gentry had not informed Dolan that she was filing for

divorce, so she ignored all of Dolan’s phone calls during this time

because she was nervous about Dolan’s reaction. Gentry testified that

she was under a heightened amount of stress and anxiety while she

waited for Dolan to be served.

      Gentry emailed Weiland again on May 14 to ask if he had heard

anything from the sheriff regarding whether Dolan had been served.

Between May 14 and June 11, Gentry and Weiland spoke on the phone
                                    5

on a number of occasions.      During at least one of the phone calls,

Weiland told Gentry that his mother was ill and apologized for the delay

in responding to her. Weiland never informed Gentry that he had yet to

file the petition. However, Weiland told Gentry that he had contacted the

sheriff’s office in Oklahoma and was told the sheriff was having difficulty

serving Dolan because she lived out in the country and they could not

find her house. Weiland asked for Dolan’s work information to provide to

the sheriff. As a courtesy, Gentry had not wanted to serve Dolan at her

place of employment. However, since Gentry was under the impression

that service had been attempted and was difficult at Dolan’s home, she

provided Weiland with Dolan’s work address.

      On August 4, Gentry’s son contacted the sheriff’s office in

Oklahoma for an update on whether Dolan had been served. It was at

this time that he was informed by the sheriff’s office that it had no

documentation of Weiland ever requesting service.          Based on this

information, Gentry attempted to contact Weiland by phone on August 4

and August 5. When Weiland did not answer her phone calls, she left

messages asking for an update on her case and informing Weiland that

she would report him to the Iowa State Bar Association if she did not get

a response. Weiland did not return her phone calls.

      On August 7, Gentry went to the Polk County courthouse to

attempt to gain information about the status of her case.           At the

courthouse, she was informed for the first time that there were no

divorce filings under her name. Gentry proceeded to call the Iowa State

Bar Association to ask what she needed to do in order to file a complaint

against Weiland.     She was advised to send a letter to Weiland

terminating him as her attorney and then to file a complaint with the

Board.   On the same day, Gentry mailed Weiland a letter terminating
                                      6

their   attorney–client   relationship,   asking   for   the   return   of   any

documents, and requesting a refund of the $800 she had paid as a

retainer. Gentry filed a complaint with the Board on August 12.

        It was not until December that Gentry found out Weiland had

successfully filed the petition the day before she went to the courthouse

on August 6.        Because Gentry was unaware that Weiland had

successfully filed the petition, she thought no further action was being

taken on her case. Weiland never filed a withdrawal from the case and

never informed Gentry that the petition was now on file. Weiland had no

further contact with Gentry even though he was still the counsel of

record in the case. He testified that he did not withdraw because he was

waiting for another attorney to make an appearance in the case.

        As part of its case processing of the divorce, the district court

entered an order scheduling a pretrial conference for December 15.

Weiland received a copy of the pretrial conference order, but he did not

provide Gentry with a copy.      Weiland did not appear in court for the

pretrial conference, and because Gentry had no notice of the court date,

she also did not appear. Dolan did not appear because she was unaware

a dissolution action had been filed against her.           The district court

entered an order continuing the pretrial conference until January 16,

2015. Even though she had yet to be served with the divorce documents,

Dolan received a mailed notice that she had failed to appear for a pretrial

conference in a divorce proceeding.        This was the first notice Dolan

received that Gentry had filed for divorce. Dolan called Gentry and was

extremely upset. This phone call was the first time that Gentry realized

Weiland had actually filed the petition.

        Gentry sent Weiland an email on December 15 asking him to file a

withdrawal so she would be able to receive notification of any future
                                     7

court hearings directly. She also asked about any papers that needed to

be served on Dolan and whether she should take them with her when

she went to Oklahoma for the holidays. She informed Weiland that she

was leaving on December 21.       The evening of December 21, Weiland

emailed Gentry a number of documents for the divorce and told her to

take the acceptance of service to Dolan for her signature. Gentry had

already left for Oklahoma and did not see the email. She did not check

her email while she was in Oklahoma.        After her return, Gentry hired

Jeremy Masterson to represent her.        He filed an appearance on her

behalf on January 15, 2015, and her divorce was finalized in May.

      Based on these facts, the Board filed a two-count complaint on

July 13. Count I included trust account issues and alleged that Weiland

violated rules 32:1.15(c) (depositing and withdrawing fees from trust

accounts), 32:1.15(d) (promptly delivering client funds), and 32:1.15(f)

(following court rules for trust accounts).   Count II included diligence,

communication, and misconduct issues and alleged that Weiland

violated rules 32:1.3 (diligence), 32:1.4(a)(3) (keeping client reasonably

informed), 32:1.4(a)(4) (promptly complying with reasonable requests),

32:1.16(d) (terminating representation), 32:3.2 (expediting litigation),

32:8.4(c) (dishonesty, fraud, deceit, or misrepresentation), and 32:8.4(d)

(conduct prejudicial to the administration of justice).

      A hearing was conducted before the commission on November 5.

Both Weiland and Gentry testified.       The day of the hearing, Weiland

refunded Gentry’s retainer of $600. The commission filed its findings of

fact, conclusions of law, and recommended sanction on January 12,

2016. It concluded the Board proved a violation of rule 32:1.15(d) under

count I and violations of rules 32:1.3, 32:1.4(a)(3), 32:1.4(a)(4),

32:1.16(d), 32:3.2, 32:8.4(c), and 32:8.4(d) under count II.          The
                                    8

commission concluded the Board did not prove violations of rules

32:1.15(c) or 32:1.15(f). Finally, the commission recommended Weiland

receive a thirty-day suspension.

      II. Standard of Review.

      Our standard of review for attorney disciplinary cases is de novo.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Att’y Doe No. 792, 878 N.W.2d
189, 193 (Iowa 2016). “The Board must prove attorney misconduct by a

convincing preponderance of the evidence, a burden greater than a

preponderance of the evidence but less than proof beyond a reasonable

doubt.” Id. (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cross, 861
N.W.2d 211, 217 (Iowa 2015)).       Although we give the commission’s

findings and recommendations respectful consideration, we are not

bound by them.     Id.   If we find the Board proved misconduct by a

convincing preponderance of the evidence, we may impose a greater or

lesser sanction than recommended by the commission. Id. at 193–94.

      III. Analysis.

      A. Count I: Trust Account Violations.           The Board alleged

Weiland violated rule 32:1.15(c), (d), and (f) under count I of the

complaint. In relevant part, rule 32:1.15 provides,

             (c) A lawyer shall deposit into a client trust account
      legal fees and expenses that have been paid in advance, to
      be withdrawn by the lawyer only as fees are earned or
      expenses incurred.
             (d) Upon receiving funds or other property in which a
      client or third person has an interest, a lawyer shall
      promptly notify the client or third person. Except as stated
      in this rule or otherwise permitted by law or by agreement
      with the client, a lawyer shall promptly deliver to the client
      or third person any funds or other property that the client or
      third person is entitled to receive and, upon request by the
      client or third person, shall promptly render a full
      accounting regarding such property.

            ....
                                    9
           (f) All client trust accounts shall be governed by
      chapter 45 of the Iowa Court Rules.

Iowa R. Prof’l Conduct 32:1.15. In regard to the Iowa Court Rules, we

have previously explained,

      Iowa Court Rules 45.1, 45.2(2), 45.3, 45.4, and 45.7
      generally set forth the details a lawyer needs to know and
      follow when administering his or her trust accounts. These
      rules generally require a lawyer to place client funds into a
      separate subaccount, withdraw payment from the trust
      account only once the fee is earned, notify the client when
      the attorney anticipates making a fee withdrawal, and
      provide the client a complete accounting of any such
      withdrawal. The attorney must also transmit the notice of
      such withdrawal and accounting no later than the date of
      withdrawal.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Baldwin, 857 N.W.2d 195,

210–11 (Iowa 2014) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Parrish, 801 N.W.2d 580, 586 (Iowa 2011)).        An attorney must also

refund any unearned advance fees. Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Ryan, 863 N.W.2d 20, 27 (Iowa 2015); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kelsen, 855 N.W.2d 175, 181 (Iowa 2014).

      Prematurely withdrawing fees violates rule 32:1.15(c), as does

failing to render a contemporary accounting when withdrawing fees.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Blessum, 861 N.W.2d 575, 590

(Iowa 2015). When an attorney withdraws funds from a trust account,

he or she must give contemporary notice to the client. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Kersenbrock, 821 N.W.2d 415, 419 (Iowa 2012).

      The commission found Weiland violated rule 32:1.15(d) because he

did not refund to Gentry her retainer fee until the date of the hearing, on

November 5, 2015. Weiland was unable to offer any explanation for why

he had not refunded the money at an earlier date, even though Gentry

requested a refund over one year earlier on August 7, 2014.            The

commission did not find the Board proved a violation of rule 32:1.15(c)
                                    10

because, although Weiland never deposited the two $100 checks in his

trust account, he had earned the amount of the checks and thus they

were not “paid in advance.” The commission also did not find a violation

of any pertinent Iowa Court Rule and therefore did not find a violation of

rule 32:1.15(f).

      1. Rule 32:1.15(c) violation (depositing and withdrawing fees from

trust account). Rule 32:1.15(c) requires an attorney to deposit any legal

fees and expenses “paid in advance” into a trust account. Iowa R. Prof’l

Conduct 32:1.15(c). After their first meeting, Weiland deposited Gentry’s

$600 retainer check into his trust account. In April and May, Gentry

sent Weiland two additional checks for $100 each. Weiland cashed both

of these checks rather than depositing them in his trust account.      He

testified at the hearing the reason he did not deposit the checks into his

trust account was because he had already earned the fees. He further

testified that, by the time he had received the checks, he had paid a $185

filing fee and performed more than $15 in legal services. Additionally,

Weiland claims to have prepared a disbursement letter in March

indicating he had performed 1.5 hours of work at a rate of $150 and was

therefore entitled to deduct $225 from the $600 already deposited in his

trust account.     Although Gentry testified that she never received this

letter, at the time Weiland cashed the subsequent two checks, he had

never deducted any money from the trust account. We agree with the

commission that the checks were not “paid in advance.” Rather, the fees

were already earned by the point that Weiland received the additional

checks. See, e.g., Kersenbrock, 821 N.W.2d at 419 (“The Board did not

produce any evidence establishing the fees were unearned.”).          We

therefore find the Board did not prove that Weiland violated rule

32:1.15(c) by a convincing preponderance of the evidence.
                                      11

      2. Rule 32:1.15(d) violation (promptly delivering client funds). Rule

32:1.15(d) requires an attorney to “promptly deliver to the client . . . any

funds or other property that the client . . . is entitled to receive and, upon

request by the client . . . , shall promptly render a full accounting.” Iowa

R. Prof’l Conduct 32:1.15(d) (emphasis added).           On August 7, 2014,

Gentry   mailed    Weiland   a   letter    terminating   their   attorney–client

relationship and requesting a refund of the $800 she had paid toward

the retainer. Weiland testified that he received Gentry’s letter, but he did

not file a withdrawal in the case or reimburse Gentry any of the money

she had paid. Weiland did not refund Gentry any money until the day of

the hearing before the commission, on November 5, 2015—more than

one year after her initial request for reimbursement. Weiland was unable

to offer any explanation for the year-long delay other than “freezing up”

after the complaint to the Board was filed.              We agree with the

commission that the Board proved a violation of rule 32:1.15(d) by a

convincing preponderance of the evidence.

      3. Rule 32:1.15(f) violation (following court rules for trust accounts).

Rule 32:1.15(f) requires an attorney to abide by the Iowa Court Rules in

maintaining their client trust accounts. Id. r. 32:1.15(f). The Board did

not allege a violation of any specific Iowa Court Rule, but instead stated

that rule 32:1.15(f) requires an attorney to abide by the rules contained

in chapter 45.     The commission looked at two Iowa Court Rules—rule

45.7(4) and rule 45.10(3)—when determining that Weiland did not violate

rule 32:1.15(f).    In addition to rules 45.7 and 45.10, we may also

evaluate any of the other rules contained in chapter 45 of the Iowa Court

Rules to determine whether an attorney has violated Iowa Rule of
                                           12

Professional Conduct 32:1.15(f). See, e.g., Baldwin, 857 N.W.2d at 210–

11. 1

        Rule 45.2(2) contains nearly identical language to rule 32:1.15(d)

and requires a lawyer to “promptly deliver to the client . . . any funds or

other property that the client . . . is entitled to receive.” Compare Iowa

Ct. R. 45.2(2), with Iowa R. Prof’l Conduct 32:1.15(d). Since we find a

violation of rule 32:1.15(d), we likewise find that Weiland violated rule

45.2(2).

        Rule 45.7 corresponds to Iowa Rule of Professional Conduct

32:1.15(c) and prohibits an attorney from withdrawing funds from a

client trust account before they are earned. Compare Iowa Ct. R. 45.7,

with Iowa R. Prof’l Conduct 32:1.15(c); see also Parrish, 801 N.W.2d at

586.     Because we find the Board did not prove a violation of rule

32:1.15(c), we likewise do not find a violation of Iowa Court Rule 45.7.

        Rule 45.10 defines “flat fee” and contains rules for when an

attorney is required to deposit a flat fee and when the attorney can

withdraw any portion of a flat fee. Weiland testified that he intended to

charge Gentry a flat fee of $1000. However, the agreement that Gentry

signed provided for hourly fees at a rate of $150 per hour. We agree with

the commission that rule 45.10 was not violated because it was only

Weiland’s unspoken intent not to charge Gentry more than $1000 that

would implicate the rule.



        1Rule 45.1 requires an attorney to establish and clearly designate a trust

account to hold client funds. Iowa Ct. R. 45.1. Rule 45.3 describes the type of
institution attorneys should use to establish client trust funds. Id. r. 45.3. Rule 45.4
requires an attorney to use a pooled interest-bearing trust account unless one of two
exceptions applies. Id. r. 45.4. Rule 45.5 defines “allowable monthly service charge.”
Id. r. 45.5. Rule 45.6 requires an attorney to certify their records annually. Id. r. 45.6.
Rules 45.8 and 45.9 define the terms “general retainer” and “special retainer.” Id. r.
45.8, .9. These rules are not at issue in this case.
                                         13
      B. Count       II:    Diligence,   Communication,      and    Misconduct
Violations.

      1. Rule 32:1.3 violation (diligence). Rule 32:1.3 provides that “[a]

lawyer   shall    act      with   reasonable   diligence   and   promptness   in

representing a client.”           Iowa R. Prof’l Conduct 32:1.3.      We have

previously recognized that an attorney violates this rule when he or she

neglects a client’s case. See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Weiland, 862 N.W.2d 627, 635 (Iowa 2015). In this context, neglect is

defined as “a consistent failure to perform those obligations that a lawyer
has assumed, or a conscious disregard for the responsibilities a lawyer

owes to a client.” Id. (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Lickiss, 786 N.W.2d 860, 867 (Iowa 2010)). Ordinary negligence does not

rise to the level of neglect required to find a violation of rule 32:1.3. Id.

This is because “[a] violation of this rule arises not from inadvertent acts

or omissions from missing a single deadline, but from consistently failing

to perform functions required of an attorney or from repeatedly missing

deadlines.”      Id. (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Conroy, 845 N.W.2d 59, 64 (Iowa 2014)).

      When an attorney “fails to appear at scheduled court proceedings,

does not make the proper filings, or is slow to act on matters,” he or she

violates rule 32:1.3. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kingery,

871 N.W.2d 109, 117 (Iowa 2015) (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Nelson, 838 N.W.2d 528, 537 (Iowa 2013)).            In the

past, we have held that an attorney violated rule 32:1.3 when he failed to

appear for a client’s pretrial conference.            Iowa Supreme Ct. Att’y

Disciplinary Bd. v. McCarthy, 814 N.W.2d 596, 606 (Iowa 2012).

      In this case, Weiland had difficulty filing Gentry’s divorce petition

with EDMS. While this alone is not sufficient to rise to a violation of rule
                                    14

32:1.3, Weiland’s actions following the rejection of his filing demonstrate

both a “consistent failure” to perform and a “conscious disregard” for the

obligations he had to Gentry.    See, e.g., Weiland, 862 N.W.2d at 635.

Following the rejection of the dissolution petition, Weiland failed to

communicate with Gentry that he was having difficulties. Over a period

of four months, Weiland misled Gentry into believing her petition had

been filed and the issues with serving Dolan came from the Oklahoma

sheriff. He failed to return Gentry’s two phone calls in August. Gentry

ceased paying him due to the breakdown in communication. Although

Weiland originally attempted to file the petition in April, he did not

attempt to file it again until August, when he was ultimately successful.

      Contemporaneously with the successful filing of the petition,

Gentry terminated the attorney–client relationship.     However, Weiland

failed to notify Gentry that he had successfully filed the petition, and

Gentry did not know that the petition had in fact been filed. Weiland

failed to file a withdrawal with the court after the termination of the

attorney–client relationship. As a result, he continued to be the attorney

of record and received the notice from the court as to the scheduling of

the pretrial conference. Weiland failed to inform Gentry of the scheduled

pretrial conference. Neither Weiland nor Gentry appeared at the pretrial

conference, requiring the court to reschedule.

      In January 2015, Gentry was able to secure other representation,

and Weiland was allowed to withdraw from representation. Substitute

counsel finalized Gentry’s divorce in May 2015, fourteen months after

she entered into the agreement with Weiland. Weiland testified that a

dissolution-of-marriage case similar to Gentry’s would normally take him

a few months to complete.
                                    15

      Additionally, the comments to the rule provide that “[e]ven when

the client’s interests are not affected in substance, . . . unreasonable

delay can cause a client needless anxiety and undermine confidence in

the lawyer’s trustworthiness.”    Iowa R. Prof’l Conduct 32:1.3 cmt. 3.

Gentry testified that she lived in a state of heightened anxiety in the

spring and summer of 2014 because she did not know when Dolan

would be served or how she would respond. She avoided answering the

phone when Dolan called her out of nervousness and fear of Dolan’s

response.       We agree with the commission that the Board proved a

violation of rule 32:1.3 by a convincing preponderance of the evidence.

      2. Rule 32:1.4(a)(3) violation (keeping client reasonably informed).

Rule 32:1.4(a)(3) provides that a lawyer shall keep his or her client

“reasonably informed” about the status of the client’s legal matter. Id. r.

32:1.4(a)(3).

      Not only did Weiland fail to keep Gentry reasonably informed about

her divorce, he misled her regarding the filing status of the case and

service of process on Dolan. When Gentry contacted Weiland in April, he

told her that he was waiting to hear from the sheriff to know when

service on Dolan would occur. Weiland admitted during the hearing that

this was misleading.      Because of this email, Gentry was under the

impression that the petition had been filed and began waiting for Dolan

to be served. In May and June, Gentry spoke with Weiland about the

status of her case, and Weiland told her that the sheriff was unable to

locate Dolan’s home and needed her work information.         Again, these

communications misled Gentry into believing the petition had been filed

and Dolan would soon be served.

      After Gentry terminated the attorney–client relationship, Weiland

failed to withdraw as counsel and failed to have any communication with
                                        16

Gentry for over four months. Although he had finally been successful in

filing the divorce petition, he never informed Gentry, who continued to be

under the impression that her case had stalled. Weiland did not inform

Gentry of the upcoming court date, and as a result, Gentry was unaware

of her first pretrial conference. We agree with the commission that the

Board     proved   a   violation   of   rule   32:1.4(a)(3)   by   a   convincing

preponderance of the evidence.

        3. Rule 32:1.4(a)(4) violation (complying with reasonable requests).

Rule 32:1.4(a)(4) provides that a lawyer shall “promptly comply with

reasonable requests for information.” Id. r. 32:1.4(a)(4). This is because

“[r]easonable communication between the lawyer and the client is

necessary for the client effectively to participate in the representation.”

Id. cmt. 1. An attorney violates this rule when he or she fails to keep

their client informed about the progress on the case, repeatedly fails to

respond to requests for information, or does not respond to a client’s

attempts to contact the attorney. Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Silich, 872 N.W.2d 181, 189–90 (Iowa 2015).

        A lawyer’s regular communication with clients will minimize
        the occasions on which a client will need to request
        information concerning the representation. When a client
        makes a reasonable request for information, however,
        paragraph (a)(4) requires prompt compliance with the
        request, or if a prompt response is not feasible, that the
        lawyer . . . acknowledge receipt of the request and advise the
        client when a response may be expected.

Iowa R. Prof’l Conduct 32:1.4 cmt. 4.

        Weiland first attempted to file the divorce petition in early April

2014.     Following this, Gentry contacted Weiland in mid-April for an

update on her case and whether Dolan had been served. Rather than

inform her of the delay in filing, Weiland told Gentry he was waiting on

information from the sheriff’s office in Oklahoma. When Gentry followed
                                          17

up with Weiland in May and June regarding the status of her case, he

continued to mislead her by saying the delay rested with the sheriff in

Oklahoma.

        In August, Gentry unsuccessfully tried to contact Weiland for an

update on her divorce, and ultimately left him a message saying she

needed an update or she would report him for misconduct. Weiland did

not return Gentry’s phone calls. We agree with the commission that the

Board     proved     a   violation   of   rule   32:1.4(a)(4)   by   a   convincing

preponderance of the evidence.

        4. Rule 32:1.16(d) violation (terminating representation).            Rule

32:1.16(d) provides,

        Upon termination of representation, a lawyer shall take steps
        to the extent reasonably practicable to protect a client’s
        interests, such as giving reasonable notice to the client,
        allowing time for employment of other counsel, surrendering
        papers and property to which the client is entitled, and
        refunding any advance payment of fee or expense that has
        not been earned or incurred. The lawyer may retain papers
        relating to the client to the extent permitted by law.

Id. r. 32:1.16(d).

        Weiland testified the reason he failed to withdraw from the case

immediately after receiving Gentry’s August 7 termination letter was to
give her time to retain new counsel. He further testified that he expected

he would be contacted by a new attorney requesting Gentry’s files. When

Weiland     was      eventually      contacted    by    Gentry’s     new   counsel

approximately six months later, he transferred all of the files.            He did

not, however, transfer the $600 remaining in his trust account to

Gentry’s new counsel.          Weiland testified that when the files were

requested, there was no mention of money so he forgot to send a check.

        While Weiland was cooperative in transferring Gentry’s files, he

failed to protect her interests in the time between her termination letter
                                    18

and when she obtained new counsel.        Although the petition had been

filed and Weiland remained counsel of record, he failed to notify Gentry

of the filing or of the pretrial conference. As a result, Gentry missed the

scheduled pretrial conference. Further, Weiland did not return the $600

remaining in his trust account until the day of the hearing in front of the

commission.     He retained the $600 despite knowing that Gentry had

recently filed for bankruptcy and was struggling to make ends meet.

Weiland was unable to articulate a reason for the delay in returning the

money. We agree with the commission that the Board proved a violation

of rule 32:1.16(d) by a convincing preponderance of the evidence.

      5. Rule 32:3.2 violation (expediting litigation). Rule 32:3.2 provides

that “[a] lawyer shall make reasonable efforts to expedite litigation

consistent with the interests of the client.”    Id. r. 32:3.2.   Our rules

require attorneys to expedite litigation because “[d]ilatory practices bring

the administration of justice into disrepute.” Id. cmt. 1. The question we

address in failure-to-expedite cases is “whether a competent lawyer

acting in good faith would regard the course of action as having some

substantial purpose other than delay.” Id.; see also Weiland, 862 N.W.2d

at 636–37. An attorney violates this rule when he or she fails to timely

“file documents, pursue appeals, and meet deadlines.”         Conroy, 845
N.W.2d at 65.

      We have found a violation of this rule when attorneys have failed to

comply with discovery rules. See Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Cunningham, 812 N.W.2d 541, 548 (Iowa 2012).          We have found a

violation of this rule when an attorney serially failed “to comply with the

requirements of this court’s procedural rules governing the timely

presentation and progression of appeals.”        Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kieffer–Garrison, 847 N.W.2d 489, 493 (Iowa 2014).
                                      19

We have also found a violation of this rule when attorneys have missed

deadlines, failed to comply with procedural timelines, failed to appear, or

failed to respond to court inquiries. See Silich, 872 N.W.2d at 190.

      In this case, Weiland violated this rule in numerous respects.

After his initial attempt to file the petition, Weiland undertook no efforts

to timely correct the rejected EDMS filing. Weiland acknowledged that he

was not sure how to correct the filing, moved on to other matters, and

simply did not get around to it. At the same time, Weiland knew of the

urgency of Gentry’s situation and falsely led her to believe that the

petition had been filed and that service of process would be forthcoming.

In fact, the successful filing did not occur for four months. Further, at

no time did Weiland ever make any effort to obtain service on Dolan in

Oklahoma.       Neither Weiland nor Gentry appeared at the pretrial

conference, causing further delay in the processing of this case. While

Weiland claims that he contacted the district court on the same day to

explain his absence, this provides no excuse. Ultimately, this dissolution

action took well over twice as long to complete as a case of this nature

would normally require.      This failure to expedite litigation was clearly

inconsistent with Gentry’s interests. We agree with the commission and

find that the Board proved a violation of rule 32:3.2 by a convincing

preponderance of the evidence.

      6. Rule    32:8.4(c)    violation    (dishonesty,   fraud,    deceit,   or

misrepresentation).   Rule 32:8.4(c) provides that a lawyer shall not

“engage    in    conduct     involving     dishonesty,    fraud,    deceit,   or

misrepresentation.”    Iowa R. Prof’l Conduct 32:8.4(c).           We consider

violations of rule 32:8.4(c) serious in nature because “[h]onesty is

necessary for the legal profession to function.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Haskovec, 869 N.W.2d 554, 560 (Iowa 2015). “[F]or
                                      20

purposes of attorney discipline, offenses against common honesty should

be clear even to the youngest lawyers; and to distinguished practitioners,

their grievousness should be even clearer.” 7A C.J.S. Attorney and Client

§ 103, at 24 (2015).

      When a violation of this rule is alleged, we “require a reasonable

level of scienter to find an attorney violated rule 32:8.4(c).”              Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Stoller, 879 N.W.2d 199, 212 (Iowa

2016) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Qualley, 828
N.W.2d 282, 292 (Iowa 2013)).         Neither negligent behavior alone nor

incompetence     violates   this   rule.      Id.   “In   the   legal   sense,   a

misrepresentation usually requires something more than negligence.” Id.

(quoting Parrish, 801 N.W.2d at 587). When we are asked to determine

whether an attorney’s conduct violates this rule, “the key question we

must answer is whether the effect of the lawyer’s conduct is to mislead

rather than to inform.” Id. (quoting Haskovec, 869 N.W.2d at 560).

      Here, Weiland misrepresented to Gentry that her petition had been

filed and that Dolan would be served in Oklahoma.               In April, after he

knew the petition had been rejected, he told Gentry in an email that he

would “try to find out if the sheriff can tell [him] when service will occur.”

Gentry believed that the petition had been filed and Dolan would soon be

served. Gentry avoided answering phone calls from Dolan out of fear of

her reaction to the filing. Gentry contacted Weiland again in May and

June to check on the status of her case and whether service had been

obtained.    Rather than inform Gentry of the filing issue, Weiland

continued with the guise that the difficulty he was encountering came

from the sheriff’s office in Oklahoma. He told Gentry that the sheriff was

having difficulty locating Dolan because she lived in the country and

requested her work information.            These conversations led Gentry to
                                    21

believe that Weiland had filed the petition, forwarded the documents to

Oklahoma for service, and it was out of his hands while he waited for the

sheriff to successfully serve Dolan.     Weiland admitted that he misled

Gentry into believing he had filed the petition and that he knew his

behavior resulted in Gentry’s belief that her divorce petition had been

filed and Dolan would soon be served.

       The commission found the Board proved a violation of rule

32:8.4(c) for misrepresentation.       It found that Weiland knowingly

misrepresented a material fact to Gentry when he continued to tell her

that the sheriff in Oklahoma was attempting service, thus leading her to

believe her petition had been filed. We agree with the commission and

find the Board proved a violation of rule 32:8.4(c) by a convincing

preponderance of the evidence.

       7. Rule 32:8.4(d) (conduct prejudicial to the administration of

justice).   Rule 32:8.4(d) provides that a lawyer shall not “engage in

conduct that is prejudicial to the administration of justice.”    Iowa R.

Prof’l Conduct 32:8.4(d). There is no precise test for determining whether

an attorney’s conduct violates the rule.        Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Monroe, 784 N.W.2d 784, 788 (Iowa 2010).

“Generally, acts that have been deemed prejudicial to the administration

of justice have ‘hampered the efficient and proper operation of the courts

or of ancillary systems upon which the courts rely.’ ” Id. (quoting Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Borth, 728 N.W.2d 205, 211 (Iowa

2007)). The rule is intended to prohibit conduct by an attorney that has

an undesirable effect—some interference with the operation of the court

system.     Id.   “Our prior cases have repeatedly held that an attorney

violates rule 32:8.4(d) ‘when his [or her] misconduct results in additional

court proceedings or causes court proceedings to be delayed or
                                     22

dismissed.’ ”   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Dolezal, 841
N.W.2d 114, 124 (Iowa 2013) (quoting Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Rhinehart, 827 N.W.2d 169, 180 (Iowa 2013)).

      After Weiland filed the petition on August 6, he did not inform

Gentry of the successful filing.    Weiland took no additional action to

facilitate service on Dolan. A pretrial conference was set in December for

which no one appeared.        This caused rescheduling of the pretrial

conference into January 2015.       Even then, because of the need for

Gentry to obtain substitute counsel and the shortness of the notice, this

second pretrial conference was likewise continued. All of these actions

and inactions by Weiland delayed the court proceedings and required

additional time and scheduling by district court administration and the

district court. We agree with the commission that the Board proved a

violation of rule 32:8.4(d) by a convincing preponderance of the evidence.

      C. Sanctions.     The goal of our rules is to “maintain public

confidence in the legal profession as well as to provide a policing

mechanism for poor lawyering.” Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Netti, 797 N.W.2d 591, 605–06 (Iowa 2011) (quoting Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Honken, 688 N.W.2d 812, 820 (Iowa

2004)). We “determine an appropriate sanction based on the particular

circumstances of each case.” Stoller, 879 N.W.2d at 218 (quoting Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Morris, 847 N.W.2d 428, 435 (Iowa

2014)).

      When crafting a sanction, we consider the nature of the
      violations, the attorney’s fitness to continue in the practice of
      law, the protection of society from those unfit to practice law,
      the need to uphold public confidence in the justice system,
      deterrence, maintenance of the reputation of the bar as a
      whole, and any aggravating or mitigating circumstances.

Id. at 219 (quoting Blessum, 861 N.W.2d at 591).
                                     23

      1. Count I (trust account violations). We find that Weiland violated

rules 32:1.15(d) and 32:1.15(f) under count I of the complaint.        The

sanctions we have imposed for trust account violations span a wide

range, from public reprimands to license revocation. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Lubinus, 869 N.W.2d 546, 550 (Iowa 2015).

When there are isolated or minor trust account violations, we have

generally imposed public reprimands.        Id.    However, when there are

multiple or systematic trust account violations, we have generally

imposed license suspensions.      Id. at 551.     When an attorney violates

trust account rules in addition to other rule violations, we have imposed

more severe sanctions. Id. at 552. These sanctions have ranged from

sixty days to eighteen months. See id.

      In Iowa Supreme Court Attorney Disciplinary Board v. Boles, we

found an attorney violated rule 32:1.15(d) when he failed to return fees to

clients for seventeen months, in addition to other rule violations. 808
N.W.2d 431, 439 (Iowa 2012). We suspended his license to practice law

for a period of thirty days. Id. at 443. In Lubinus, we found the attorney

violated rule 32:1.15(f), but his trust account violation was not a single,

isolated incident. 869 N.W.2d at 549, 554. We suspended his license to

practice law for a period of thirty days. Id. at 554.

      In Baldwin, an attorney improperly held a client’s files, records,

and funds for a period of several months, despite repeated requests by

the client for their return. 857 N.W.2d at 209–10. Baldwin also violated

a number of other rules. Id. We suspended his license to practice law

for a period of three months.     Id. at 215.     In McCarthy, we found the

attorney violated rule 32:1.15(d) by not returning a client’s funds for

eleven months. 814 N.W.2d at 607. We found a number of other rule

violations, and McCarthy had a history of prior disciplinary actions that
                                      24

established a pattern of disrespect for our rules.        Id. at 610.   We

suspended his license to practice law for a period of two years. Id.

      2. Count II (diligence, communication, and misconduct).      We also

find that Weiland violated rules 32:1.3, 32:1.4(a)(3), 32:1.4(a)(4),

32:1.16(d), 32:3.2, 32:8.4(c), and 32:8.4(d) under count II of the

complaint.

      The sanctions we impose for neglect generally range between a

public reprimand and a six-month suspension, depending on the

circumstances of the violation. Silich, 872 N.W.2d at 193. While a public

reprimand is appropriate when there is a single incident of neglect, we

impose a license suspension if the attorney has a pattern of misconduct

or has violated multiple rules.      Id.   In Silich, we found the attorney

violated rule 32:1.3 when he took thirty-three months to resolve a client’s

Medicare lien.    Id. at 189.     We found the unreasonable delay, in

conjunction with other rule violations and prior discipline, warranted a

thirty-day suspension. Id. at 194.

      In Ryan, we found a rule 32:1.3 violation when an attorney

received a $1000 retainer from a client and thereafter left town and failed

to withdraw or contact the client, who had to retain alternate counsel.
863 N.W.2d at 25. We also found that the attorney’s actions violated rule

32:1.4(a)(3) and (a)(4) because she misled her client into believing she

was working on the client’s case. Id. at 25–26. Although Ryan’s rule

violations only involved one client, the client was vulnerable due to her

financial position, and we imposed a six-month suspension. Id. at 31,

33.

      In Kingery, we found violations of rules 32:1.4(a)(3) and (a)(4) when

an attorney neglected multiple client matters and eventually stopped

responding to client inquiries altogether. 871 N.W.2d at 119–20.    We
                                         25

also found a violation of rule 32:8.4(d) because the attorney’s neglect of

her client matters caused delays in the judicial process. Id. at 121. We

ultimately suspended the attorney’s license for sixty days. Id. at 125.

        In McCarthy, we found an attorney violated rule 32:1.16(d) when

he failed to refund a client’s retainer for over one year. 814 N.W.2d at

607–08.      We found other rule violations involving multiple clients, in

addition to a history of prior disciplinary action and disregard for our

rules. Id. at 611. We suspended the attorney’s license for a period of

two years. Id.

        In Iowa Supreme Court Attorney Disciplinary Bd. v. Nelissen, we

found     an    attorney      violated   rule    32:8.4(c)   when    she   made

misrepresentations on her client security report. 871 N.W.2d 694, 700

(Iowa 2015).      In addition, Nelissen “breached various ethical rules

relating to trust accounts by mishandling funds she received.”             Id. at

699.      We ultimately concluded that a thirty-day suspension was

appropriate.     Id. at 702.    In Iowa Supreme Court Attorney Disciplinary

Board v. Bartley, we found an attorney violated rule 32:8.4(c) when she

made a series of misrepresentations to both her law firm and the court

about the status of tax returns, creditor claims, and progress of an

estate.   860 N.W.2d 331, 337 (Iowa 2015).           The attorney also violated

other rules, and we found that she consciously made misrepresentations

to cover up her neglect of client cases. Id. at 340. We suspended her

license to practice law for six months. Id.

        Weiland himself has previously violated rule 32:3.2. Weiland, 862
N.W.2d at 636–37. Weiland failed to comply with court deadlines and

ultimately     ended   with    his   client’s   appeal   being   administratively

dismissed. Id. at 639. We noted that sanctions for this type of behavior

range from public reprimands for isolated incidents to suspensions
                                    26

lasting several months when the conduct is either egregious or

accompanied by other violations, misrepresentation, or aggravating

circumstances. Id. We found Weiland’s conduct was also prejudicial to

the administration of justice in violation of rule 32:8.4(d) when he knew

his client would be unable to pay for a transcript, took no action to

dismiss the appeal, and thereby caused the clerk to unnecessarily

prepare and file the dismissal order.    Id.   For this single violation, we

publicly reprimanded Weiland. Id. at 643.

      3. Mitigating and aggravating factors.        We also consider the

presence of any mitigating or aggravating factors when we determine the

appropriate sanction.    See Stoller, 879 N.W.2d at 220–21.        Weiland

testified that his mother was in and out of the hospital in May, June, and

July. His car broke down during this time, and he had issues with city

inspectors and his apartment. He also was working on a personal injury

case, in addition to a motion for summary judgment, that both took a

significant amount of his time. While these circumstances may explain

Weiland’s behavior, it does not excuse his unethical conduct. See, e.g.,

McCarthy, 722 N.W.2d at 205. One mitigating factor in this case is that

Weiland represents mainly low-income individuals in need of legal

assistance and charges these clients a reduced rate for his services. See,

e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Powell, 830 N.W.2d 355,

359 (Iowa 2013).    Another mitigating factor is that Weiland expressed

remorse for his actions. See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Eslick, 859 N.W.2d 198, 202 (Iowa 2015).

      The prior disciplinary history of an attorney is a significant

aggravating factor we must consider when imposing a sanction for

violations of our rules. Parrish, 801 N.W.2d at 589. This is particularly

true when the current rule violations involve the same type of conduct as
                                        27

the prior conduct subject to discipline.              Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Cohrt, 784 N.W.2d 777, 783 (Iowa 2010).

      Weiland has received a series of private admonitions, public

reprimands, and        suspensions.      In November 2003,           we publicly

reprimanded     Weiland     for     violating    DR    6–101(A)(1)      (competent

representation), now rule 32:1.1, when he accepted a probate matter that

he knew or should have known he was not competent to handle.                    In

September 2008, Weiland was publicly reprimanded for violating rules

32:1.5(a)   (charging    unreasonable         fees   and   expenses),     32:8.4(c)

(misrepresentation),     and      32:8.4(d)     (conduct   prejudicial    to   the

administration of justice) for conduct involving services to indigent

defendants.    In January 2014, Weiland’s license was temporarily

suspended after he failed to respond to an inquiry from the Board. It

was reinstated five days later, after he responded. In May 2015, Weiland

was publicly reprimanded for violating rules 32:3.2 (expediting litigation)

and 32:8.4(d) (conduct prejudicial to the administration of justice).

Pertinent to our analysis, Weiland has previously been reprimanded for

violating three of the rules we find he violated in handling the Gentry

matter—rules 32:3.2, 32:8.4(c), and 32:8.4(d). These current violations

demonstrate that Weiland has not learned from his previous disciplinary

history. See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Hedgecoth,

862 N.W.2d 354, 364 (Iowa 2015).              Further, given Weiland’s previous

disciplinary history, he was surely “aware that future similar conduct

would warrant a sanction.” Id. (quoting Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Daggett, 653 N.W.2d 377, 381 (Iowa 2002)).
      We also consider harm to a client an aggravating factor.                 See
Stoller, 879 N.W.2d at 221.        Gentry’s divorce took over one year to be
finalized; Weiland testified that a similar action would normally take a
                                     28

few months. Gentry and Dolan both missed the first pretrial conference,
requiring the court to set a new date. Further, we consider vulnerability
of the client an aggravating factor. See, e.g., Ryan, 863 N.W.2d at 31.
Gentry was not a person of means, and Weiland knew she had recently
declared bankruptcy. She could not afford the full retainer amount and
needed to pay in installments. She testified that she needed the money
she originally paid Weiland in order to retain new counsel.             Gentry
suffered a significant financial hardship when Weiland did not return her
$600 retainer until well after new counsel was retained and the divorce
was finalized.
       Additional   aggravating   factors    include   that   Weiland   is   an
experienced attorney who has been practicing law for over twenty years.
See, e.g., Bartley, 860 N.W.2d at 339.        Likewise, we consider multiple
violations of our rules of professional conduct as an aggravating factor.
Parrish, 801 N.W.2d at 588.
       In light of Weiland’s prior disciplinary history, the multiple
violations in this current case, his failure to properly communicate with
his client, his misrepresentation to his client, and the aggravating factors
present here, we conclude that a sixty-day suspension is warranted.
       IV. Conclusion.
       For the above reasons, we suspend Weiland’s license to practice
law with no possibility of reinstatement for sixty days from the filing of
this opinion. The suspension shall apply to all facets of the practice of
law.    See Iowa Ct. R. 34.23(3).           Weiland must comply with the
notification requirements of rule 34.24. Id. r. 34.24. Costs are assessed
to Weiland. Id. r. 36.24(1). Unless the Board objects, Weiland shall be
automatically reinstated after the sixty-day suspension period on
condition that all costs have been paid. See id. r. 34.23(2).
       LICENSE SUSPENDED.